Memorandum by the Court.
This is an appeal by an employer and its compensation carrier from a decision of the Workmen’s Compensation Board discharging the Fund for Reopened Cases and charging the carrier with responsibility for the payment of the award. Claimant’s assignment to lighter work at the same wages, amply demonstrated by the record, constituted an advance payment of compensation tolling the three-year time limitation of section 25-a of the Workmen’s Compensation Law. (Matter of Dorfer v. Summerhays & Sons Corp., 286 App. Div. 1053, mot. for lv. to app. den. 309 N. Y. 1032; Matter of Golomb v. City of New York, 8 A D 2d 874.) Decision affirmed, with costs to the Fund for Reopened Cases. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.